Citation Nr: 0018497	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-26 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for abdominal pain.  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1996.  

In a May 1997 rating action the RO denied service connection 
for borderline cardiomegaly and fissure of the right lung.  
Notice of Disagreement (NOD) was received in September 1997, 
and a statement of the case (SOC) was issued in December 
1999.  The veteran did not perfect the appeal.  Accordingly, 
the matter has not been properly developed for appellate 
review and is not before the Board of Veterans' Appeals 
(Board).  

In a December 1999 rating action the RO denied service 
connection for hypertension.  Thus far, the RO has not 
received NOD on this issue.  As such, this matter also is not 
before the Board. 


FINDING OF FACT

The medical evidence does not show the presence of a 
diagnosed or identifiable underlying malady or condition 
resulting from the veteran's complaints of abdominal pain.  


CONCLUSION OF LAW

The claim of entitlement to service connection for abdominal 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection for his abdominal 
pain is warranted because his symptoms began in service, and 
in the alternative, are related to his service-connected low 
back disability.  In this case, the threshold question that 
must be resolved is whether the veteran's claim of 
entitlement to service connection is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (citing 38 U.S.C.A. § 5107(a) and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements can be satisfied under 38 
C.F.R. § 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

Secondary service connection is awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1999).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)." 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996), appeal 
dismissed for lack of jurisdiction, 132 F.3d 50 (Fed. Cir. 
1997) (table); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  A claim for secondary service connection 
must, as must all claims, be well grounded under 38 U.S.C. § 
5107(a).  See Buckley v. West, 12 Vet. App. 76, 84 (1998). 

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

While it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability, see e.g., 38 C.F.R. §§ 4.40, 4.45, 
and 4.56 (1999), the United States Court of Appeals for 
Veterans Claims (Court) has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).

Hence, to well ground a claim, the veteran must present 
medical evidence demonstrating the presence of an underlying 
disorder.  Documentation of pain or complaints of pain, 
alone, will not suffice.  Id.  In this case, the Board is 
cognizant of the veteran's history of abdominal pain and the 
service medical records showing treatment for abdominal pain 
on several occasions from 1991 to 1995.  During service, 
notations of abdominal pain, abdominal pain of questionable 
etiology and obstipation-mild were recorded.  Nonetheless, 
there is no post-service medical evidence of record 
establishing the presence of a diagnosed or identifiable 
underlying malady or condition resulting from the veteran's 
complaints of abdominal pain.  On VA compensation examination 
in March 1997 the veteran reported a history of sharp 
abdominal pains in the lower quadrants of the abdomen, 
relieved by Motrin.  Although the abdomen was soft with some 
tenderness localized to the left lower quadrant, bowel sounds 
were normal and there were no masses or organomegaly.  
Moreover, no diagnosis of an abdominal disorder was made.  
Given the absence of a current disability, the veteran's 
claim is not well grounded.  Sanchez-Benitez v. West, 13 Vet. 
App. at 285; Chelte v. Brown, 10 Vet. App. at 271; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board also acknowledges that the veteran, in both his NOD 
and substantive appeal, argues that the service-connected 
spinal disorder may be the root cause of the abdominal pain.  
However, there is no medical evidence of record 
substantiating that assertion.  In March 1997, the veteran 
was furnished with a special spinal compensation examination.  
At that time, he denied any history of bowel or bladder 
complaints, and no relationship between the spinal disorder 
and any abdominal pain was reported.  The record is devoid of 
any medical support for his contention that there is either a 
underlying abdominal disorder or that the abdominal pain is 
the result of the service-connected spinal disorder.  

Finally, the Board notes that the veteran is competent to 
report on symptoms, such as the abdominal pain.  However, 
because he is not a medical professional, he is not competent 
to report on medical questions, such as rendering a medical 
diagnosis or etiologically relating his symptomatology to 
service or any service-connected disability.  Without 
supporting, competent evidence, medical or otherwise, tending 
to show a presently existing disability arising from the 
veteran's complaints of abdominal pains or relating his 
complaints to service-connected disability, the veteran's 
statements fail to meet the burden imposed by Section 
5107(a).  

In view of the limited physical symptoms on the March 1997 
examination, and given that there is there is neither a 
diagnosis of an abdominal disorder or medical documentation 
that the pain is a symptom of the service-connected spinal 
disorder, the Board concludes that the veteran has not met 
his burden of producing medical evidence of a diagnosed or 
identifiable underlying malady or condition.  Sanchez-
Benitez, supra.   Therefore, his claim for service connection 
for abdominal pain is not plausible, and must be denied.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  The VA 
has advised the veteran of the evidence necessary to 
substantiate his VA claim, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), and the record does not indicate the 
existence of any outstanding medical reports which if 
obtained, would well ground the claim.  Accordingly, the 
facts and circumstances of this case are such that no further 
action is warranted.  Epps, supra.



ORDER

Service connection for abdominal pain is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

